Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the proposed amendments after final have not been entered thus are moot.
Examiner disagrees with Applicant’s argument that Walter is focused on the heat-up and hold steps of the heat treatment cycle as stated on page 6 of the remarks 07/14/2022.
	Walter states at least, 

    PNG
    media_image1.png
    184
    407
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    131
    398
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    226
    404
    media_image3.png
    Greyscale

	It is valid that Walter discusses overall temperature in a furnace but this discussion does not negate the discussion of Walter about thermal cycles of glass, the concern of cooling rates and determining their affect on the compaction of glass.  One skilled in the art of glass manufacturing would look at the entirety of the teachings of Walter of the “Thermal compaction Modeling of…Fusion Drawn Glass” cooling rates are included in the thermal history of the glass and are seen to affect compaction.
As acknowledged by the Applicant , Walter does mention  and appreciate cooling rates effect compaction.
Applicant's general allegation that the combined teachings of Walter and Allaire, on page 7 of the remarks filed 07/14/2022, without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741